DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to the Preliminary Amendment dated 9/29/2021.
Claims 1, 3, 6, 9-12, 14-15, 17, and 23 are amended.
Claims 20-22 are cancelled.
Claims 1-19 and 23 are pending.
Claims 1-19 and 23 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 9/29/2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 9 recites "…acquiring a deleting request for a third target file, the reading request including a third target file name of the third target file…" (dependent claim 9, lines 3-4).  The Examiner is uncertain if "the reading request" is intended to refer to "a reading request" as recited in independent claim 1 or if "the reading request" is intended to be "the deleting request" in reference to "a deleting request" recited in dependent claim 9.  For the sake of examination, the Examiner has interpreted "…acquiring a deleting request for a third target file, the reading request including a third target file name of the third target file…" to refer to "a reading request" as recited in independent claim 1, from which dependent claim 9 ultimately depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because Applicant has provided evidence that Applicant intends the term "computer program product tangibly stored in a non-volatile computer-readable medium” to include non-statutory matter.  Applicant describes a "computer program product tangibly stored in a non-volatile computer-readable medium” using open-ended language, and thus it is reasonable to interpret "computer program product tangibly stored in a non-volatile computer-readable medium” to include all possible mediums, including non-statutory mediums (see paragraphs 0093-0103 of the originally filed specification of the disclosure).  The words "storage" and/or "recording" and/or "non-volatile" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention, and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore is not a composition of matter.  The Examiner suggests amending the claim to recite a “non-transitory machine-readable storage medium.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-13, 16-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2011/0040795 ("Gordon").
As per claim 1, Gordon substantially teaches a method for storage management (Gordon, Fig. 11), comprising:
acquiring a reading request for a first target file, the reading request including a first target file name of the first target file; determining a first target characteristic value for the first target file based on the first target file name; determining a first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information: (Gordon; Abstract; Fig. 6, reference numerals 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and paragraphs 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  Gordon therefore substantially teaches acquiring a reading request for a first target file, the reading request including a first target file name of the first target file; determining a first target characteristic value for the first target file based on the first target file name; determining a first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information).
As per claim 2, the rejection of claim 1 is incorporated, and Gordon further substantially teaches:
wherein the mapping is cached in a memory, and wherein determining the first target index information includes: determining the first target index information by accessing the mapping from the memory: (Gordon, Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079, where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  Gordon therefore substantially teaches wherein the mapping is cached in a memory, and wherein determining the first target index information includes: determining the first target index information by accessing the mapping from the memory).
As per claim 5, the rejection of claim 1 is incorporated, and Gordon further substantially teaches:
wherein the target index information includes an offset and a total size of a section, which is used to store the first target file, in the merged file: (Gordon, paragraph 0064, where containerization layer 41 of Gordon manages the mappings between a filename of a particular data object and its physical location within a particular container (e.g., the offset and length of the data object).  Gordon therefore substantially teaches wherein the target index information includes an offset and a total size of a section, which is used to store the first target file, in the merged file).
As per claim 6, the rejection of claim 1 is incorporated, and Gordon further substantially teaches further comprising:
acquiring a writing request for a second target file; and attaching, after the multiple sections of the merged file, a section for storing the second target file: (Gordon, paragraphs 0051-0056, where the cwrite() I/O system call for a containerized file system takes a handle to a destination container to which an allocation is to occur, a pointer to a buffer containing data to be put into the destination container (i.e., a second target file to be written to the destination container), an integer indicating the size of the data in the buffer, and an offset into the destination container indicating where the data in the buffer should begin inside the destination object (i.e., within the destination container).  The data is then written from the buffer into the destination container.  Gordon therefore substantially teaches acquiring a writing request for a second target file; and attaching, after the multiple sections of the merged file, a section for storing the second target file). 
As per claim 7, the rejection of claim 6 is incorporated, and Gordon further substantially teaches wherein attaching a second section storing the second target file includes:
determining whether the size of the second target file is lower than a threshold size; and attaching, after the multiple sections of the merged file, a section for storing the second target file if the size of the second target file is lower than the threshold: (Gordon, Fig. 6; and paragraphs 0077-0079, where multiple write commands to a container may be cached until there is a sufficient amount of cached write operations to justify a container write access. When the second target file is to be written to the destination container and is cached because a sufficient amount of cached write operations does not justify a container write access for the destination container (i.e., the write of the second target file is lower than the threshold), the second target file is attached to the set of cached write operations for the destination container.  Gordon therefore substantially teaches determining whether the size of the second target file is lower than a threshold size; and attaching, after the multiple sections of the merged file, a section for storing the second target file if the size of the second target file is lower than the threshold).
As per claim 8, the rejection of claim 1 is incorporated, and Gordon further substantially teaches:
wherein the multiple sections also respectively store metadata associated with the multiple files: (Gordon, paragraphs 0032-0035, where the containers of Gordon, which condense many small files into one container, maintain metadata for the small files condensed into the one container.  Gordon therefore substantially teaches wherein the multiple sections also respectively store metadata associated with the multiple files).
As per claim 9, the rejection of claim 1 is incorporated, and Gordon further substantially teaches further comprising:
acquiring a deleting request for a third target file, the reading request including a third target file name of the third target file; determining a third target characteristic value for the third target file based on the third target file name; setting, based on the third target characteristic value, a first flag bit in the mapping with regard to the third target file as deleted in order to block accesses to the third target characteristic value and third target index information that is mapped to the third target characteristic value; and setting a second flag bit in the merged file with regard to the third target file as deleted in order to block accesses to the third target file: (Gordon; Abstract; Fig. 6, reference numerals 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and paragraphs 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  Gordon therefore substantially teaches acquiring a deleting request for a third target file, the reading request including a third target file name of the third target file; determining a third target characteristic value for the third target file based on the third target file name; setting, based on the third target characteristic value, a first flag bit in the mapping with regard to the third target file as deleted in order to block accesses to the third target characteristic value and third target index information that is mapped to the third target characteristic value; and setting a second flag bit in the merged file with regard to the third target file as deleted in order to block accesses to the third target file). 
As per claim 10, the rejection of claim 1 is incorporated, and Gordon further substantially teaches further comprising:
determining whether multiple flag bits respectively corresponding to at least one of the multiple files are set as deleted; copying the at least one file to another merged file stored in the storage system if at least one flag bit respectively corresponding to the at least one file is not set as deleted: (Gordon, paragraph 0048, where one embodiment of the invention of Gordon packs small files together into larger files; the system of Gordon performs deletes of small files by recopying the larger combined file with the deleted small files omitted from the new file.  The Examiner notes that the system of Gordon must therefore include means for determining whether a given small file has been deleted and thus is not eligible for copying into the larger combined new file.  The Examiner notes that a file by definition can be in one of two possible states: "valid" or "invalid."  These two possible states are a flag that indicates whether the file is "valid" or "invalid" (i.e., "deleted").  The system of Gordon thus inherently uses a flag to denote whether a given file is to be copied into the larger combined new file.  Gordon therefore substantially teaches determining whether multiple flag bits respectively corresponding to at least one of the multiple files are set as deleted; copying the at least one file to another merged file stored in the storage system if at least one flag bit respectively corresponding to the at least one file is not set as deleted);
deleting the merged file from the storage space; and updating the mapping based on the another merged file: (Gordon, paragraphs 0094-0096, where two containers may be merged into one container; following merging of the two containers into one merged container, a new mapping within the one merged container is generated that combines mappings of the two containers.  The old container may then be deleted and its space reclaimed.  Gordon therefore substantially teaches deleting the merged file from the storage space; and updating the mapping based on the another merged file).
As per claim 11, the rejection of claim 10 is incorporated, and Gordon further substantially teaches further comprising:
updating, based on the another merged file, an index file stored in the storage system and corresponding to the merged file, wherein the updated index file includes at least one entry respectively corresponding to the at least one file, each entry including at least a characteristic value of a corresponding file and index information for indexing the corresponding file from the merged file: (Gordon, paragraphs 0094-0096, where two containers may be merged into one container; following merging of the two containers into one merged container, a new mapping within the one merged container is generated that combines mappings of the two containers.  The old container may then be deleted and its space reclaimed.  The Examiner notes that the updated mappings and indexes generated for the one merged container are a combination of the mappings and indexes for the two containers that were merged, which means that the updated mappings and indexes generated for the one merged container contain the mappings and indexes from the two containers that were merged.  Gordon therefore substantially teaches updating, based on the another merged file, an index file stored in the storage system and corresponding to the merged file, wherein the updated index file includes at least one entry respectively corresponding to the at least one file, each entry including at least a characteristic value of a corresponding file and index information for indexing the corresponding file from the merged file).
As per claim 12, Gordon substantially teaches an electronic device (Gordon, Fig. 1), comprising:
at least one processor; and at least one memory storing computer program instructions, the at least one memory and the computer program instructions being configured to cause, together with the at least one processor, the electronic device to perform actions comprising: (Gordon, paragraph 0121 and claim 15, where the system of Gordon comprises a processor and a memory storing instructions that cause the processor to take actions for managing a storage system.  Gordon therefore substantially teaches at least one processor; and at least one memory storing computer program instructions, the at least one memory and the computer program instructions being configured to cause, together with the at least one processor, the electronic device to perform actions comprising);
acquiring a reading request for a first target file, the reading request including a first target file name of the first target file; determining a first target characteristic value for the first target file based on the first target file name; determining first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information: (Gordon; Abstract; Fig. 6, reference numerals 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and paragraphs 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  Gordon therefore substantially teaches acquiring a reading request for a first target file, the reading request including a first target file name of the first target file; determining a first target characteristic value for the first target file based on the first target file name; determining first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information).
As per claim 13, the rejection of claim 12 is incorporated, and Gordon further substantially teaches:
wherein the mapping is cached in a memory, and wherein determining the first target index information includes: determining the first target index information by accessing the mapping from the memory: (Gordon, Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079, where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  Gordon therefore substantially teaches wherein the mapping is cached in a memory, and wherein determining the first target index information includes: determining the first target index information by accessing the mapping from the memory).
As per claim 16, the rejection of claim 12 is incorporated, and Gordon further substantially teaches:
wherein the target index information includes an offset and a total size of a section, which is used to store the first target file, in the merged file: (Gordon, paragraph 0064, where containerization layer 41 of Gordon manages the mappings between a filename of a particular data object and its physical location within a particular container (e.g., the offset and length of the data object).  Gordon therefore substantially teaches wherein the target index information includes an offset and a total size of a section, which is used to store the first target file, in the merged file). 
As per claim 17, the rejection of claim 12 is incorporated, and Gordon further substantially teaches wherein the actions further comprise:
acquiring a writing request for a second target file; and attaching, after the multiple sections of the merged file, a section for storing the second target file: (Gordon, paragraphs 0055, where the cwrite() I/O system call for a containerized file system takes a handle to a destination container to which an allocation is to occur, a pointer to a buffer containing data to be put into the destination container (i.e., a second target file to be written to the destination container), an integer indicating the size of the data in the buffer, and an offset into the destination container indicating where the data in the buffer should begin inside the destination object (i.e., within the destination container).  The data is then written from the buffer into the destination container.  Gordon therefore substantially teaches acquiring a writing request for a second target file; and attaching, after the multiple sections of the merged file, a section for storing the second target file). 
As per claim 18, the rejection of claim 17 is incorporated, and Gordon substantially teaches wherein attaching a second for storing the second target file includes:
determining whether the size of the second target file is lower than a threshold size; and attaching, after the multiple sections of the merged file, a section for storing the second target file if the size of the second target file is lower than the threshold: (Gordon, Fig. 6; and paragraphs 0077-0079, where multiple write commands to a container may be cached until there is a sufficient amount of cached write operations to justify a container write access. When the second target file is to be written to the destination container and is cached because a sufficient amount of cached write operations does not justify a container write access for the destination container (i.e., the write of the second target file is lower than the threshold), the second target file is attached to the set of cached write operations for the destination container.  Gordon therefore substantially teaches determining whether the size of the second target file is lower than a threshold size; and attaching, after the multiple sections of the merged file, a section for storing the second target file if the size of the second target file is lower than the threshold). 
As per claim 19, the rejection of claim 12 is incorporated, and Gordon further substantially teaches:
wherein the multiple sections also respectively store metadata associated with the multiple files: (Gordon, paragraphs 0032-0035, where the containers of Gordon, which condense many small files into one container, maintain metadata for the small files condensed into the one container.  Gordon therefore substantially teaches wherein the multiple sections also respectively store metadata associated with the multiple files).
As per claim 23, Gordon substantially teaches a computer program product tangibly stored in a non-volatile computer-readable medium and including computer-executable instructions which, when executed, cause a device to perform operations comprising: (Gordon, paragraph 0121 and claim 15, where the system of Gordon comprises a processor and a memory storing instructions that cause the processor to take actions for managing a storage system.  Gordon therefore substantially teaches a computer program product tangibly stored in a non-volatile computer-readable medium and including computer-executable instructions which, when executed, cause a device to perform operations comprising);
acquiring a reading request for a first target file, the reading request including a first target file name of the first target file, determining a first target characteristic value for the first target file based on the first target file name, determining first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information: (Gordon; Abstract; Fig. 6, reference numerals 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and paragraphs 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  Gordon therefore substantially teaches acquiring a reading request for a first target file, the reading request including a first target file name of the first target file, determining a first target characteristic value for the first target file based on the first target file name, determining first target index information for the first target file from a mapping from characteristic values to index information based on the first target characteristic value, wherein the first target index information is used to index the first target file from a merged file which includes multiple sections for storing multiple files and is stored in a storage system, the multiple files including the first target file; and reading the first target file included in the merged file from the storage system based on the first target index information). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0040795 ("Gordon") in view of USPGPUB 2011/0022780 ("Wakrat").
As per claim 3, the rejection of claim 3 is incorporated, and Gordon further substantially teaches further comprising:
reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is in the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; generating the mapping based on the characteristic values and index information included in the multiple entries in the index field; and caching the generated mapping in the memory: (Gordon; Abstract; Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2, 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and 0039-0041, 0057-0059, and 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  In addition, (Gordon, Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079) teaches where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  The Examiner notes that the mapping between filename and object identifier and the object identifier and physical location of the object are each generated each time they are respectively read, and each is stored with storage devices 4 of storage server 2.  Gordon therefore substantially teaches reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is in the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; generating the mapping based on the characteristic values and index information included in the multiple entries in the index field; and caching the generated mapping in the memory).
Gordon does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wakrat teaches restore index page.
As per claim 3, Wakrat particularly teaches:
reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is removed from the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; regenerating the mapping based on the characteristic values and index information included in the multiple entries in the index field: (Wakrat, Abstract; FIG. 1A; and paragraphs 0016-0019 and 0021-0036, where the system of Wakrat identifies loss of a portion of a mapping from a logical address to a physical address and uses a Table Of Contents (TOC) that indicates data stored within a block to regenerate the lost mapping.  The regenerated mapping may then be cached into cache 104 in volatile memory.  Wakrat therefore particularly teaches reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is removed from the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; regenerating the mapping based on the characteristic values and index information included in the multiple entries in the index field).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wakrat and Gordon before them before the instant application was effectively filed, to modify the system of Gordon to include the principles of Wakrat of regenerating mapping data using TOC data (i.e., index data).
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by increasing index page restore efficiency (Wakrat, paragraph 0053).
As per claim 4, the rejection of claim 3 is incorporated, and Gordon further substantially teaches:
wherein the index file is updated asynchronously with the merged file, and the multiple entries in the index file are in the same order as that of the multiple files in the merged file, and wherein the method further includes: determining, by comparing the merged file with the index file, that the merged file further includes at least one file added after the multiple files; determining at least one characteristic value respectively corresponding to the at least one file and index information for respectively indexing the at least one file from the merged file; and creating at least one new entry in the index file for storing the determined at least one characteristic value and index information: (Gordon; Abstract; Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2, 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and 0039-0041, 0051-0059, and 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  In addition, (Gordon, Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079) teaches where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  The Examiner notes that the mapping between filename and object identifier and the object identifier and physical location of the object are each generated each time they are respectively read, and each is stored with storage devices 4 of storage server 2.  Gordon therefore substantially teaches wherein the index file is updated asynchronously with the merged file, and the multiple entries in the index file are in the same order as that of the multiple files in the merged file, and wherein the method further includes: determining, by comparing the merged file with the index file, that the merged file further includes at least one file added after the multiple files; determining at least one characteristic value respectively corresponding to the at least one file and index information for respectively indexing the at least one file from the merged file; and creating at least one new entry in the index file for storing the determined at least one characteristic value and index information).
As per claim 14, the rejection of claim 13 is incorporated, and Gordon further substantially teaches wherein the actions further comprise:
reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is in the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; generating the mapping based on the characteristic values and index information included in the multiple entries in the index field; and caching the generated mapping in the memory: (Gordon; Abstract; Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2, 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and 0039-0041, 0057-0059, and 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  In addition, (Gordon, Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079) teaches where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  The Examiner notes that the mapping between filename and object identifier and the object identifier and physical location of the object are each generated each time they are respectively read, and each is stored with storage devices 4 of storage server 2.  Gordon therefore substantially teaches reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is in the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; generating the mapping based on the characteristic values and index information included in the multiple entries in the index field; and caching the generated mapping in the memory).
Gordon does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wakrat teaches restore index page.
As per claim 14, Wakrat particularly teaches:
reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is removed from the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; regenerating the mapping based on the characteristic values and index information included in the multiple entries in the index field: (Wakrat, Abstract; FIG. 1A; and paragraphs 0016-0019 and 0021-0036, where the system of Wakrat identifies loss of a portion of a mapping from a logical address to a physical address and uses a Table Of Contents (TOC) that indicates data stored within a block to regenerate the lost mapping.  The regenerated mapping may then be cached into cache 104 in volatile memory.  Wakrat therefore particularly teaches reading from the storage system an index file corresponding to the merged file if it is determined that the mapping is removed from the memory, wherein the index file includes multiple entries respectively corresponding to the multiple files, each of the entries including at least a characteristic value for a corresponding file and index information for indexing the corresponding file from the merged file; regenerating the mapping based on the characteristic values and index information included in the multiple entries in the index field).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wakrat and Gordon before them before the instant application was effectively filed, to modify the system of Gordon to include the principles of Wakrat of regenerating mapping data using TOC data (i.e., index data).
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by increasing index page restore efficiency (Wakrat, paragraph 0053).
As per claim 15, the rejection of claim 14 is incorporated, and Gordon further substantially teaches:
wherein the index file is updated asynchronously with the merged file, and the multiple entries in the index file are in the same order as that of the multiple files in the merged file, and wherein the method further includes: determining, by comparing the merged file with the index file, that the merged file further includes at least one file added after the multiple files; determining at least one characteristic value respectively corresponding to the at least one file and index information for respectively indexing the at least one file from the merged file; and creating at least one new entry in the index file for storing the determined at least one characteristic value and index information: (Gordon; Abstract; Fig. 1, reference numerals 2 and 4; Fig. 4; Fig. 6, reference numerals 2, 601N, 602N, 607N, 610, 611N, 620M, 630M; Fig. 11, reference numerals 1101 and 1102; and 0039-0041, 0051-0059, and 0077-0079 and 0109, where an application or user or the system of Gordon desires to access a data object having a filename #1 601(1).  Using the filename #1 601(1), the system of Gordon accesses container map 610 to determine an identifier of a container within which the data object corresponding to filename #1 601(1) is stored; for filename #1 601(1), the corresponding identifier is identifier #1 602(1).  The Examiner notes that the identifier #1 602(1) corresponding to filename #1 601(1) stored within container map 610 is a first target characteristic value determined based on the filename #1 601(1).  Using identifier #1 602(1), the system of Gordon determines a container ID for a container within which the data object having the filename #1 601(1) is stored; for the data object corresponding to filename #1 601(1)), the container ID is determined to be container #1 620(1).  The system of Gordon then accesses object map 630(1), which is a listing of all data objects stored within a given container, to determine a physical location of the data object corresponding to filename #1 601(1).  The physical location storing the data object corresponding to filename #1 601(1) is then read and returned to the application or user that desires to read the data object having filename #1 601(1).  In addition, (Gordon, Fig. 6, reference numerals 2 and 610; and paragraphs 0039-0041, 0057-0059, and 0077-0079) teaches where container map 610, which maps filenames (e.g., filename #1 601(1)) to an identifier #1 602(1) and then maps to object map 630(1) that indexes to a physical location of data object #1 603(1), is stored within storage devices 4 (i.e., a memory) of storage server 2 to enable access to the physical location of data object #1 603(1).  The Examiner notes that the mapping between filename and object identifier and the object identifier and physical location of the object are each generated each time they are respectively read, and each is stored with storage devices 4 of storage server 2.  Gordon therefore substantially teaches wherein the index file is updated asynchronously with the merged file, and the multiple entries in the index file are in the same order as that of the multiple files in the merged file, and wherein the method further includes: determining, by comparing the merged file with the index file, that the merged file further includes at least one file added after the multiple files; determining at least one characteristic value respectively corresponding to the at least one file and index information for respectively indexing the at least one file from the merged file; and creating at least one new entry in the index file for storing the determined at least one characteristic value and index information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135